         Case 7:19-cv-10860-PMH Document 22 Filed 05/23/20 Page 1 of 3




United States District Court
Southern District of New York                                 7:19-cv-10860-PMH
Sherise Richardson, Dorianne Gatto,
individually and on behalf of all others
similarly situated,
                                Plaintiff,

                  - against -                            Notice of Voluntary Dismissal

Mars Wrigley Confectionery US, LLC,
                                Defendant

       Plaintiffs give notice that all claims against Mars, Incorporated, are voluntarily dismissed,

such that all claims are directed towards Mars Wrigley Confectionery US, LLC, leaving the docket

open for the parties to proceed. Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: May 23, 2020
                                                                   Respectfully submitted,

                                                                   Sheehan & Associates, P.C.
                                                                   /s/Spencer Sheehan
                                                                   Spencer Sheehan
                                                                   505 Northern Blvd Ste 311
                                                                   Great Neck NY 11021-5101
                                                                   Tel: (516) 303-0552
                                                                   Fax: (516) 234-7800
                                                                   spencer@spencersheehan.com
                                                                   E.D.N.Y. # SS-8533
                                                                   S.D.N.Y. # SS-2056
         Case 7:19-cv-10860-PMH Document 22 Filed 05/23/20 Page 2 of 3




7:19-cv-10860-PMH
United States District Court
Southern District of New York

Sherise Richardson, Dorianne Gatto, individually and on behalf of all others similarly situated,

                                             Plaintiffs,


                        - against -


Mars Wrigley Confectionery US, LLC,

                                             Defendant




                               Notice of Voluntary Dismissal


                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800


Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: May 23, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
         Case 7:19-cv-10860-PMH Document 22 Filed 05/23/20 Page 3 of 3




                                      Certificate of Service

I certify that on May 23, 2020, I served or transmitted the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail     Email
 Defendant’s Counsel                               ☐                 ☐                ☐

 Plaintiff’s Counsel                               ☒                 ☐                ☐

                                                           /s/ Spencer Sheehan
                                                           Spencer Sheehan
